Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 1 of 34 PageID #: 1346




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
     Plaintiff,                              )
                                             )
v.                                           )       No. S1-4:18 CR 975 CDP
                                             )
DUSTIN BOONE,                                )
CHRISTOPER MYERS,                            )
and STEVEN KORTE,                            )
                                             )
       Defendants.                           )

       GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTIONS IN LIMINE
                    CONCERNING TEXT MESSAGES

       COMES NOW, the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Robert F. Livergood and Carrie Costantin,

Assistant United States Attorneys for said District, and files its consolidated response to

“Defendant Myers’ Motion in Limine to Preclude Admission of Unfairly Prejudicial, Irrelevant,

and Bruton Violative Statements,” (Doc. #301), “Defendant Steven Korte’s Motion in Limine to

Exclude Text Messages and Combined Memorandum of Law in Support,” (Doc. #298), and

“Defendant Dustin Boone’s Motion in Limine to Preclude the Government’s Use of Text Messages

as Intrinsic Evidence and/or 404(b) Evidence” (Doc. #302).

I.     Introduction

       On February 12, 2021, the Government filed its “Notice of Intent to use Inextricably

Intertwined Evidence and/or Rule 404(b) Evidence.” (Doc. #277) (hereinafter, Notice). In

response, defendants Korte, Boone and Myers have filed motions in limine concerning the

Government’s Notice. The Government will respond to their motions below. For the purpose of

this response, the Government has redacted the victim’s first and last names and replaced the

                                                 1
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 2 of 34 PageID #: 1347




names with initials.

       The Government notes that none of the defendants has objected to the following text

messages, referenced by subparagraph letters and dates contained in the Government’s Notice: (i)

Myers’ texts on September 16, 2017, 12:08 PM; (q) Boone’s text on September 19, 2017, 11:12

AM; (u) Boone’s texts on September 21, 2017, 9:04 PM; (v) Boone’s texts on September 23, 2017,

5:16 PM; (x) Boone’s text on September 25, 2017, 9:04 AM; (y) Myers’ texts on September 25,

2017, 4:46 PM; and (cc) Boone’s texts on September 26, 2017, 9:25 PM.

       The Government relies on its Notice and incorporates it herein by reference.

       To the extent that the Government agrees not to use certain texts or the Court prohibits the

use of the texts, if during the course of trial, the Government believes the texts to become

admissible, the Government will seek leave of Court prior to introducing the text message.

II.    Response

       (a) Boone’s Texts on September 14, 2017, noon.

      From                  To             St. Louis Time                   Body

 Matt Manley       Dustin Boone,          9/14/17 14:39     Walls, Myers and Boone have to
                   Christopher Myers,                       meet at 0900 tomorrow right?
                   Martinous Walls,
                   Andrew Kleffner
 Martinous         Dustin Boone,          9/14/17 14:41     that's what it's looking like.
 Walls             Christopher Myers,
                   Matt Manley,
                   Andrew Kleffner
 Andrew            Dustin Boone,          9/14/17 14:42     I'll be on standby from Oakville
 Kleffner          Christopher Myers,                       to drive Sgt. Manley and Capt.
                   Martinous Walls,                         Mueller around.
                   Matt Manley
 Dustin Boone      Chris Meyers,      9/14/17 14:44         Yep 9am to practice walking in a
                   Martinous Walls,                         line with a stick....... until shit gets
                   Matt Manly, Andrew                       real and they realize walking in a
                   Kleffner                                 line doesn’t work as well as
                                                            swinging the stick!
                                                2
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 3 of 34 PageID #: 1348




       Defendants Boone, Korte, and Myers object to these texts. Defendant Boone states the text

messages should be excluded because the texts are not intrinsic evidence; do not point to specific

intent or motive to commit an unlawful act against peaceful protesters; any probative value is

substantially outweighed by the unfair prejudice resulting to Defendant Boone; and constitute

improper character evidence. (Doc. #302, at 2-3). Defendant Korte states the messages should be

excluded because their probative value is substantially outweighed by unfair prejudice as the text

messages “appear to be aimed at convincing the jury that the defendants have a proclivity for

harming protesters,” and they are not admissible under Rule 404(b) because the text messages

consist of improper character evidence. (Doc. #298, at 12-14). Defendant Myers states that his

name should be redacted from the text messages. (Doc. #301, at 4).

       Dustin Boone’s text message is intrinsic evidence. The message is similar in character to

that in United States v. Ross, 969 F.3d 829 (8th Cir. 2020); see also Notice, at 5-6. In Ross, Ross

sent a text message to a co-defendant about committing robberies. Two days later, the defendants

carjacked, kidnapped and murdered a victim. The Eighth Circuit Court of Appeals found the

communication inextricably intertwined with the charged offense.

       If the Court determines it is not intrinsic evidence, it is admissible under Rule 404(b) to

show that Boone “acted willfully when he deprived [L.H.] of his right to be free from unreasonable

force.” United States v. Colin J. Boone, 828 F.3d 705, 711 (8th Cir. 2016). In the Colin J. Boone

case, the defendant was charged with using unreasonable force in violation of 18 U.S.C. § 242.

The charged offense occurred in 2013 when the defendant kicked a suspect in the face. Id. at 708.

During the trial that followed, the Government introduced a video of the defendant using force

against another suspect in 2009. There, he lifted the suspect by her arm and assaulted her with his


                                                3
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 4 of 34 PageID #: 1349




hands. Id. at 710. The Eighth Circuit Court of Appeals held that the 2009 incident was admissible

under Rule 404(b). It found evidence of the defendant’s use of force against the 2009 suspect was

relevant to show that the defendant “acted willfully when he deprived [the 2013 suspect] of his

right to be free from unreasonable force.” Id. at 711. The defendant “placed his state of mind

squarely at issue and rendered evidence of his prior use of unreasonable force probative of his

intent, knowledge, motive, and absence of mistake in his use of force against [the 2013 suspect].”

Id. at 711.

        Here, Boone’s text, “Yep 9am to practice walking in a line with a stick....... until shit gets

real and they realize walking in a line doesn’t work as well as swinging the stick!”, is probative of

his intent and motive to assault protesters. Three days after the text was sent is when the

Government alleges Boone assaulted L.H. The text shows that Boone’s subsequent actions

regarding L.H. were willful, and were committed with a bad purpose or improper motive to disobey

or disregard the law and his intent to deprive a protester, in this case L.H., of his right to be free

from the use of unreasonable seizure and force. See Government’s Proposed Jury Instructions, at

8-9 (Doc. #279).

        Regarding the other texts listed in the conversation, the texts provide context to Boone’s

text; that they are meeting to practice their formation during the protest.

        Lastly, Myers seeks to have his name redacted. Leaving his name does not violate Bruton

because the texts do not directly incriminate Myers. See United States v. Ali, 799 F.3d 1008, 1024-

25 (8th Cir. 2015); see also Notice, at 6-7.

        b. Myers’ text on September 15, 2017, 7:07 AM

      From                   To                  St. Louis                    Body
                                                   Time
 Michael Hines      Christopher Myers          9/15/17 7:07   Hey we are both on the same arrest
                                                              team. Are we meeting at 20th and
                                                   4
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 5 of 34 PageID #: 1350




                                                             Olive?
 Christopher        Michael Hines           9/15/17 7:26     I know right. Yes I guess so, let's
 Myers                                                       whoop some ass


         Defendants Myers and Korte object to these text messages. Defendant Myers states that

the texts’ probative value is substantially outweighed by the danger of unfair prejudice, and that

the statement “let’s whoop some ass” is ambiguous. (Doc. #301, at 4-5). Defendant Korte states

the messages should be excluded because their probative value is substantially outweighed by

unfair prejudice because the text messages “appear to be aimed at convincing the jury that the

defendants have a proclivity for harming protesters,” and they are not admissible under Rule

404(b) because the text messages consist of improper character evidence. (Doc. #298, at 12-14).

         The texts are not ambiguous. Hines states they are on the arrest team and are meeting at

20th and Olive, where the protests are occurring. Myers adopts Hines text when he agrees with it

and states, “let’s whoop some ass.” The text is not ambiguous in its meaning - - it means to assault

someone. It also provides the context of the CDT response during the protest.

         The text is inextricably intertwined with the charged offense or admissible under Rule

404(b), because, just as in Ross and Colin J. Boone, supra, the texts are probative of his intent,

knowledge, motive, and absence of mistake in his use of force against L.H. The texts show that

Myers’ subsequent actions regarding L.H. were willful, and were committed with a bad purpose

or improper motive to disobey or disregard the law and his intent to deprive a protester, in this

case L.H., of his right to be free from the use of unreasonable seizure and force. See Colin J. Boone,

supra.




                                                  5
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 6 of 34 PageID #: 1351




        c. Boone’s texts on September 15, 2017, 8:54 AM

       From                To                St. Louis                       Body
                                               Time
 Dad              Dustin Boone,           9/15/17 8:54     Not guilty! Let the games begin
                  Kayla, Kelsea,
                  Mom, Ashely Marie
 Dustin Boone     Kayla, Kelsea,          9/15/17 10:22    I’m on Donny Walters arrest team! me
                  Mom, Dad                                 and a BIG OL black dude r the guys
                                                           that are hands on! No stick or shield.....
                                                           just fuck people up when they don’t act
                                                           right! Haha Donny said “Boone, don’t
                                                           be getting out of control and chasing
                                                           people through this crowd, I’ll tell yo
                                                           daddy!” Lol


        Defendants Korte and Boone object to these texts. Defendant Korte states the messages

should be excluded because their probative value is substantially outweighed by unfair prejudice

because the text messages “appear to be aimed at convincing the jury that the defendants have a

proclivity for harming protesters,” and they are not admissible under Rule 404(b) because the text

messages consist of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states

the text messages should be excluded because the texts are not intrinsic evidence, do not point to

specific intent or motive to commit an unlawful act against peaceful protesters, any probative value

is substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitute

improper character evidence. (Doc. #302, at 2-3).

        The texts provide context to the crime charged. Additionally, the texts are inextricably

intertwined with the charged offense or admissible under Rule 404(b), because, just as in Ross and

Colin J. Boone, supra, the texts are probative of his intent, knowledge, motive, and absence of

mistake to commit the charged crime when Boone writes, “just fuck people up when they don’t

act right!” The remaining part of the text, “‘Boone, don’t be getting out of control and chasing

people through this crowd, I’ll tell yo daddy!’ Lol,” is adopted by Boone, because Boone is sending
                                                  6
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 7 of 34 PageID #: 1352




it to his “Dad” and includes the “Lol” after the text. Lol means laughing out loud. Additionally,

the texts show that Boone’s subsequent actions regarding L.H. were willful, and were committed

with a bad purpose or improper motive to disobey or disregard the law and his intent to deprive a

protester, in this case L.H., of his right to be free from the use of unreasonable seizure and force.

See Colin J. Boone, supra.

       d. Boone’s texts on September 15, 2017, 9:40 AM

      From                   To             St. Louis                       Body
                                              Time
 Dustin Boone     Ashley Marie            9/15/17 9:40  On arrest team with sergeant
                                                        Walters!!! It's ALL HANDS ON!! I'm
                                                        happy I'm with him!
 Dustin Boone     Ashley Marie            9/15/17 13:36 That’s my dude today! Haha he’s
                                                        basically a thug that’s on our side!!!
                                                        It’s he and I that just grab fuckers and
                                                        toss em around


       Defendants Korte and Boone object to these texts. Defendant Korte states the messages

should be excluded because their probative value is substantially outweighed by unfair prejudice

because the text messages “appear to be aimed at convincing the jury that the defendants have a

proclivity for harming protesters,” and they are not admissible under Rule 404(b) because the text

messages consist of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states

the text messages should be excluded because the texts are not intrinsic evidence, do not point to

specific intent or motive to commit an unlawful act against peaceful protesters, any probative value

is substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitute

improper character evidence. (Doc. #302, at 2-3).

       The texts provide context to the crime charged. Additionally, the texts are inextricably

intertwined or admissible under Rule 404(b), because, just as in Ross, and Colin J. Boone, supra,

the texts are probative of his intent, knowledge, motive, and absence of mistake to commit the
                                                 7
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 8 of 34 PageID #: 1353




charged crime when Boone writes, “It’s he and I that just grab fuckers and toss em around.” The

texts show that Boone’s subsequent actions regarding L.H. were willful, and were committed with

a bad purpose or improper motive to disobey or disregard the law and his intent to deprive a

protester, in this case L.H., of his right to be free from the use of unreasonable seizure and force.

See Colin J. Boone, supra.


       e. Boone’s text on September 15, 2017, 3:37 PM

     From                    To             St. Louis                    Body
                                              Time
 Dustin Boone     Andrew Ditto            9/15/17 15:37 The more the merrier!!! It’s gonna get
                                                        IGNORANT tonight!! But it’s gonna
                                                        be a lot of fun beating the hell out of
                                                        these shitheads once the sun goes down
                                                        and nobody can tell us apart!!!!


       Defendants Korte and Boone object to these texts. Defendant Korte states the messages

should be excluded because their probative value is substantially outweighed by unfair prejudice

because the text messages “appear to be aimed at convincing the jury that the defendants have a

proclivity for harming protesters,” and they are not admissible under Rule 404(b) because the text

messages consist of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states

the text messages should be excluded because the texts are not intrinsic evidence, do not point to

specific intent or motive to commit an unlawful act against peaceful protesters, any probative value

is substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitute

improper character evidence. (Doc. #302, at 2-3).

       The text is inextricably intertwined or admissible under Rule 404(b), because, just as in

Ross and Colin J. Boone, supra, the text is probative of his intent, knowledge, motive, and absence

of mistake to commit the charged crime when Boone writes, “But it’s gonna be a lot of fun beating

                                                 8
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 9 of 34 PageID #: 1354




the hell out of these shitheads once the sun goes down and nobody can tell us apart!!!!” The text

shows that Boone’s subsequent actions regarding L.H. were willful, and were committed with a

bad purpose or improper motive to disobey or disregard the law and his intent to deprive a

protester, in this case L.H., of his right to be free from the use of unreasonable seizure and force.

See Colin J. Boone, supra; see also Government’s Proposed Jury Instructions, at 8-9 (Doc. #279).

        f. Myers’ texts on September 15, 2017, 8:34 PM

      From                   To                St. Louis                     Body
                                                 Time
 Amy Boyer          Christopher Myers       9/15/17 20:34    bad you have to deal with all this
                                                             craziness of downtown
 Christopher        Amy Boyer               9/15/17 20:34    Lol yea but for some sick reason I
 Myers                                                       live for this


        Defendants Myers and Korte object to these texts. Defendant Myers claims that the texts

are ambiguous, not relevant, and more prejudicial than probative. (Doc. #301, at 5). Defendant

Korte states the messages should be excluded because their probative value is substantially

outweighed by unfair prejudice because the text messages “appear to be aimed at convincing the

jury that the defendants have a proclivity for harming protesters,” and they are not admissible

under Rule 404(b) because the text messages consist of improper character evidence. (Doc. #298,

at 12-14).

        Myers’ text is intrinsic evidence because the text provides context in which the charged

crimes occurred. The text also shows his state of mind when he writes, “Lol yea but for some sick

reason I live for this.”




                                                 9
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 10 of 34 PageID #: 1355




       g. Boone’s text on September 15, 2017, 8:54 PM

      From                  To               St. Louis                   Body
                                               Time
 Dustin Boone      Michael Flatley         9/15/17 20:54 We really need these fuckers to start
                                                         acting up so we can have some fun


       Defendants Korte and Boone object to this text. Defendant Korte states the message should

be excluded because its probative value is substantially outweighed by unfair prejudice because

the text message “appear[s] to be aimed at convincing the jury that the defendants have a proclivity

for harming protesters,” and it is not admissible under Rule 404(b) because the text message

consists of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states the text

message should be excluded because the text is not intrinsic evidence, does not point to specific

intent or motive to commit an unlawful act against peaceful protesters, any probative value is

substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitutes

improper character evidence. (Doc. #302, at 2-3).

       The text is inextricably intertwined or admissible under Rule 404(b), because, just as in

Ross and Colin J. Boone, supra, the text is probative of his intent, knowledge, motive, and absence

of mistake to commit the charged crime, and that his actions were not the result of accident or

mistake. The text shows that Boone’s subsequent actions regarding L.H. were willful, and were

committed with a bad purpose or improper motive to disobey or disregard the law and his intent

to deprive a protester, in this case L.H., of his right to be free from the use of unreasonable seizure

and force. See Colin J. Boone, supra.




                                                  10
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 11 of 34 PageID #: 1356




         h. Boone’s texts on September 16, 2017, 12:28 AM

      From                  To              St. Louis                         Body
                                              Time
 Dustin Boone      Dad, Ashley Marie,     9/16/17 0:28      This shit is crazy....... but it’s fucking
                   Kayla, Kelsea, Mom                       AWESOME too! Except for cops
                                                            getting hurt. People on the streets got
                                                            FUCKED UP! Lol


         Defendants Korte and Boone object to this text. Defendant Korte states the message should

be excluded because its probative value is substantially outweighed by unfair prejudice because

the text message “appear[s] to be aimed at convincing the jury that the defendants have a proclivity

for harming protesters,” and it is not admissible under Rule 404(b) because the text message

consists of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states the text

message should be excluded because the text is not intrinsic evidence, does not point to specific

intent or motive to commit an unlawful act against peaceful protesters, any probative value is

substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitutes

improper character evidence. (Doc. #302, at 2-3).

         The text is inextricably intertwined or admissible under Rule 404(b), because, just as in

Ross and Colin J. Boone, supra, the text is probative of his intent, knowledge, motive, and absence

of mistake to commit the charged crime, and that his actions were not the result of accident or

mistake, when he writes “People on the streets got FUCKED UP! Lol,” The text shows that

Boone’s subsequent actions regarding L.H. were willful, and were committed with a bad purpose

or improper motive to disobey or disregard the law and his intent to deprive a protester, in this

case L.H., of his right to be free from the use of unreasonable seizure and force. See Colin J. Boone,

supra.




                                                 11
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 12 of 34 PageID #: 1357




        j. Myers’ texts on September 16, 2017, 8:18 PM

       From                     To                 St. Louis                     Body
                                                     Time
 Christopher          Mark Myers                 9/16/17 20:18 Yea were all kind of tired and with 10
 Myers                                                         officers already injured one with a
                                                               broken jaw and one with a dislocated
                                                               shoulder I think the bosses are being a
                                                               little more lenient with the use of force
                                                               by us �


        Defendants Myers and Korte object to this text. Defendant Myers states that the text is

ambiguous and substantially more prejudicial than probative. (Doc. #301, at 5-6). Defendant Korte

states the message should be excluded because its probative value is substantially outweighed by

unfair prejudice because the text message “appear[s] to be aimed at convincing the jury that the

defendants have a proclivity for harming protesters,” and it is not admissible under Rule 404(b)

because the text message consists of improper character evidence. (Doc. #298, at 12-14).

        Myers’ text is intrinsic evidence because the text provides the context of the CDT response

during the course of the protests following the Stockley verdict. Myers’ text is probative of his

positive attitude toward being able to use more force against protesters when he adds a winky face

emoji to the end of the text.


        k. Myers’ text on September 16, 2017, 8:58 PM

       From                      To                 St. Louis                  Body
                                                      Time
 Truesdale            Christopher Myers           9/16/17 20:58 Hot shots Fenton

 Truesdale            Christopher Myers           9/16/17 20:58 ? 1

 Christopher          Truesdale                   9/16/17 20:58 Are u kidding me I'm fucking fighting
 Myers                                                          protestors


1 This row was flipped so that the sentence made sense.
                                                          12
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 13 of 34 PageID #: 1358




 Truesdale          Christopher Myers         9/16/17 20:59 Im guessing my attempt at humour
                                                            was wrong time, wro g olace?
 Christopher        Truesdale                 9/16/17 21:00 No if it was humor u know I do have
 Myers                                                      to wonder to ensure u weren't that
                                                            absent minded lol
 Christopher        Truesdale                 9/16/17 21:00 Love you by the way
 Myers
 Truesdale          Christopher Myers         9/16/17 21:01 Lol. I can tell this is a very stressful
                                                            time.

                                                            Be safe man. Beers on me when its
                                                            over
 Christopher        Truesdale                 9/16/17 21:07 I'm fucking with u, I'm not stressed
 Myers                                                      bro lmao


        Defendant Korte objects to these texts, although he is not mentioned in the texts. Korte

states that the texts are irrelevant because whether Myers is stressed is not relevant and whether

Myers is fighting protesters is not probative of stress. (Doc. #298, at 8-9)

        Myers’ texts, in context with the messages, are that he is fighting protesters and it is not

stressful, is probative of Myers’ subsequent actions regarding L.H., as to whether they were willful,

and were committed with a bad purpose or improper motive to disobey or disregard the law and

his intent to deprive a protester, in this case L.H., of his right to be free from the use of unreasonable

seizure and force. See Colin J. Boone, supra.

        l .Boone’s text on September 17, 2017, 10:07 AM

      From                   To               St. Louis                   Body
                                                Time
 Dustin Boone      Ashley Marie             9/16/17 22:13 Just deployed to U city..... u will see
                                                          the REAL POLICE come in and clear
                                                          these fuckers REAL QUICK. We ain’t
                                                          fuckin w them tonight.
 Ashley Marie      Dustin Boone             9/16/17 22:20 Some black guy in wife beater and
                                                          yellow bandana bout to GET IT!
                                                          Asking these cops if they have kids



                                                   13
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 14 of 34 PageID #: 1359




  Dustin Boone     Ashley Marie            9/16/17 22:21 They r gonna be fucked when we pull
                                                         up. I bet they get out pretty quick.
                                                         Watch, first thing that is happening is
                                                         SWAT shooting them w sock rounds
                                                         and pepper balls


         Defendants Korte and Boone object to these texts. Defendant Korte argues that the texts

involve incidents that occurred at different times and places from the event charged in the

indictment. (Doc. #298, at 9, 12), Defendant Boone states the text messages should be excluded

because the texts are not intrinsic evidence, do not point to specific intent or motive to commit an

unlawful act against peaceful protesters, any probative value is substantially outweighed by the

unfair prejudice resulting to Defendant Boone, and constitute improper character evidence. (Doc.

#302, at 2-3).

         The Stockley verdict was announced on September 15, 2017. Protests started after the

announcement of the verdict and occurred, as relevant here, on September 15th, 16th, and 17th.

The protests on September 16th, occurred, in part, in University City. This series of texts concerns

the same event—protests from the Stockley verdict—and occurred in the same time frame. When

Boone writes, “They r gonna be fucked when we pull up,” it shows that Boone’s subsequent actions

regarding L.H. were willful, and were committed with a bad purpose or improper motive to disobey

or disregard the law and his intent to deprive a protester, in this case L.H., of his right to be free

from the use of unreasonable seizure and force. See Colin J. Boone, supra; see also Government’s

Proposed Jury Instructions, at 8-9 (Doc. #279).

         m. Boone’s text on September 17, 2017, 10:07 AM

      From                  To               St. Louis                Body
                                               Time
 Gavin             Dustin Boone            9/17/17 10:07 You doing ok down there with the
                                                         idiots?

                                                  14
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 15 of 34 PageID #: 1360




 Dustin Boone      Gavin                   9/17/17 11:47 Yeah. A lot of cops gettin hurt, but it’s
                                                         still a blast beating people that deserve
                                                         it. And I’m not one of the people hurt,
                                                         so I’m still enjoying each night.



       Defendants Korte and Boone object to these texts. Defendant Korte states the messages

should be excluded because their probative value is substantially outweighed by unfair prejudice

because the text messages “appear to be aimed at convincing the jury that the defendants have a

proclivity for harming protesters,” and they are not admissible under Rule 404(b) because the text

messages consist of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states

the text messages should be excluded because the texts are not intrinsic evidence, do not point to

specific intent or motive to commit an unlawful act against peaceful protesters, any probative value

is substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitute

improper character evidence. (Doc. #302, at 2-3).

       Boone’s text is intrinsic evidence because the text pertains to his state of mind during the

protests. Boone’s text, “it’s still a blast beating people that deserve it” is probative of his attitude

towards the protesters and his intent to assault protesters. It shows that Boone’s subsequent actions

regarding L.H. were willful, and were committed with a bad purpose or improper motive to disobey

or disregard the law and his intent to deprive a protester, in this case L.H., of his right to be free

from the use of unreasonable seizure and force. See Government’s Proposed Jury Instructions, at

8-9 (Doc. #279).




                                                  15
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 16 of 34 PageID #: 1361




       n. Boone’s texts on September 18, 2017, at 1:00 PM

     From                 To              St. Louis                    Body
                                            Time
 Dustin Boone    Kyle Santa             9/18/17 13:00 I’m getting my ass chewed for the L[]
                                                      h[] stuff and I basically held his head
                                                      down to the ground and told him not to
                                                      look as he got cuffed up. Apparently
                                                      someone on the arrest team we handed
                                                      him off to broke his fucking camera and
                                                      smashed his phone. Unfuckingreal.
 Kyle Santa      Dustin Boone           9/18/17 13:04 Ru in trouble?

 Dustin Boone    Kyle Santa             9/18/17 13:07 I would think so yeah. They r pissed as
                                                      fuck, Obviously he got stitches which is
                                                      terrible. Jemerson also said the higher
                                                      ups r LIVID about the phone and
                                                      camera. He was already on the ground
                                                      and everything by the time I got there,
                                                      but I was there and can’t deny it.
 Dustin Boone    Kyle Santa             9/18/17 13:11 They seemed to be very pissed about
                                                      the arrest team breaking his shit, but the
                                                      stitches aren’t a good thing at all


       Defendant Myers objects to this text. Defendant Myers claims that the texts contain

hearsay and violate Bruton to the extent that Myers is the only one charged with phone-related

conduct. Although the Government does not believe the texts violate Bruton, the Government

agrees to modify the texts as follows. The following modification should resolve Defendant

Myers’ objections.

     From                 To              St. Louis                    Body
                                            Time
 Dustin Boone    Kyle Santa             9/18/17 13:00 I’m getting my ass chewed for the L[]
                                                      h[] stuff and I basically held his head
                                                      down to the ground and told him not to
                                                      look as he got cuffed up. Apparently
                                                      someone ... broke his fucking camera
                                                      and smashed his phone. Unfuckingreal.



                                               16
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 17 of 34 PageID #: 1362




 Kyle Santa          Dustin Boone              9/18/17 13:04 Ru in trouble?

 Dustin Boone        Kyle Santa                9/18/17 13:07 I would think so yeah. They r pissed as
                                                             fuck, Obviously he got stitches which is
                                                             terrible. . . He was already on the
                                                             ground and everything by the time I got
                                                             there, but I was there and can’t deny it.

 Dustin Boone        Kyle Santa                9/18/17 13:11 They seemed to be very pissed about
                                                             [someone] breaking his shit, but the
                                                             stitches aren’t a good thing at all

        o. Boone’s texts on September 18, 2017, 3:15 PM

      From                     To                 St. Louis                      Body
                                                    Time
 Dustin Boone        Randy Hays                 9/18/17 15:15 Everyone seems to think that we r ok.
                                                              Still don’t like it hanging over me tho!
 Randy Hays          Dustin Boone               9/18/17 15:21 Yeah, me either, just told Trevor the
                                                              ass whooping can be explained. The
                                                              camera thing can't and we weren't apart
                                                              of that.
 Dustin Boone        Randy Hays                 9/18/17 15:23 Yes, trust me, I am WAY more alright
                                                              with what u and I did than what the
                                                              others did! I don’t like that we put our
                                                              hands on another cop, but the situation
                                                              was a little fucked up too, wasn’t JUST
                                                              us.
 Randy Hays          Dustin Boone               9/18/17 15:28 Wasn't just us, I don't like the beating
                                                              the hell outta a cop, but the department
                                                              put him in that spot, he could've
                                                              announced himself any time. And he
                                                              wa
 Randy Hays          Dustin Boone               9/18/17 15:28 sn't complying. The camera thing is
                                                              just ignorant, nothing we all haven't
                                                              done and if it was a protestor it
                                                              wouldn't be a problem at all. 2
 Dustin Boone        Randy Hays                 9/18/17 15:28 Correct

 Randy Hays          Dustin Boone               9/18/17 16:06 Did you see the email from Deeba that
                                                              just came out.



2 This row was flipped so that the sentence made sense.
                                                          17
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 18 of 34 PageID #: 1363




 Dustin Boone    Randy Hays             9/18/17 16:08 Yeah...... woulda been nice to know
                                                      about ol Mary Beth when we were
                                                      walking down 14th last night.


       Defendant Myers objects to these texts. Defendant Myers argues that the following portions

of the text messages should be excluded because they are hearsay and do not fall under Rule

801(d)(2)(A). “The camera thing can't and we weren't apart of that,” and “Yes, trust me, I am

WAY more alright with what u and I did than what the others did!” Additionally, he claims that

Defendant Hays’ statements are bolstering.

       Rule 801(d)(2)(A) provides that statements made by a party in an individual or

representative capacity are not hearsay. These statements are made by parties: Defendants Hays

and Boone. The statements do not contain statements from any other person. Additionally, the

statements do not bolster Defendant Hays’ statements.


       p. Boone’s texts on September 19, 2017, 11:00 AM

     From                 To              St. Louis                     Body
                                            Time
 Kyle Santa      Dustin Boone           9/19/17 11:00 Did [that] dumb ass even reach out to
                                                      L[] and apologize?
 Dustin Boone    Kyle Santa             9/19/17 11:02 Nope, he is being typical [self]. I’ll tell
                                                      u his whole attitude, but basically he
                                                      told me if he was running around down
                                                      there w the protestors and his own
                                                      personal camera and didnt tell us he
                                                      was a cop, then he gets what happens
                                                      to a protestor. kinda said it’s on him or
                                                      the department but OF COURSE
                                                      nothing wrong w what he did or we did.




                                              18
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 19 of 34 PageID #: 1364




 Dustin Boone     Kyle Santa              9/19/17 11:04 I talked to my dad, he reached out to
                                                        L[]’s lieutenant, Crews, and talked to
                                                        him on my behalf. I asked to just meet
                                                        with L[] after he is healed or whenever
                                                        he wants to and clear the air. I don’t
                                                        really know what to think right now, I
                                                        haven’t personally had contact with
                                                        L[], I don’t want people thinking I’m
                                                        out here just head hunting people
                                                        though.


       Defendants Myers and Korte object to these texts. Defendants Myers and Korte object to

Kyle Santa’s statement, “Did [that] dumb ass even reach out to L[]and apologize?” because it

impermissibly comments on Myers’ character. Additionally, they argue that Boone’s 11:02 text

should be excluded as hearsay as it is Defendant Boone’s characterization of Myers statement and,

because it involves the phone, the statement must be attributable to Myers. (Doc.#301, at 9-10),

(Doc. #298, at 3-5).

       Kyle Santa’s statement is not being offered for the truth of the matter but to provide context

to Defendant Boone’s texts. Regarding Boone’s 11:02 text, he indirectly adopts the statement when

Boone adds his own thoughts: “but OF COURSE nothing wrong w what he did or we did.” This

is evidenced by the final chat in which Boone wants to meet with L.H. to “clear the air.” Bruton is

not violated in the 11:02 statement because Myers name has been redacted and because it does not

talk about the destruction of the camera, only that L.H. had a camera with him.




                                                19
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 20 of 34 PageID #: 1365




       r. Boone’s texts on September 20, 2017, 8:53 PM

     From                  To               St. Louis                    Body
                                              Time
 Dustin Boone     Scott Hubbard           9/20/17 20:53 I would come in and make sure u park
                                                        on the SOUTH SIDE of the stadium.
                                                        Which is the side towards Paddy Os,
                                                        we r gonna try to keep them north and
                                                        west. That will leave broadway open
                                                        and the routes to the highways open.

                                                        we have kept them out of a lot of
                                                        places. The problem is when they start
                                                        acting like fools, we start beating the
                                                        shit out of everyone on the street after
                                                        we give two warnings..... so I don’t
                                                        want you all to get stuck in the middle
                                                        of that.
 Dustin Boone     Scott Hubbard           9/20/17 21:30 Yeah I talked to a few of the
                                                        commanders here and they all 3 said
                                                        we r gonna shut shit down before it
                                                        starts if they act up. U may see some
                                                        people getting their ass best, but u will
                                                        b able to get in without fear! Lol


       Defendants Korte and Boone object to these texts. Defendant Korte states the messages

should be excluded because their probative value is substantially outweighed by unfair prejudice

because the text messages “appear to be aimed at convincing the jury that the defendants have a

proclivity for harming protesters,” and they are not admissible under Rule 404(b) because the text

messages consist of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states

the text messages should be excluded because the texts are not intrinsic evidence, do not point to

specific intent or motive to commit an unlawful act against peaceful protesters, any probative value

is substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitute

improper character evidence. (Doc. #302, at 2-3).

       Boone’s texts are intrinsic evidence because the text pertains to his state of mind during

                                                20
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 21 of 34 PageID #: 1366




the protests. Boone’s texts, “we start beating the shit out of everyone on the street after we give

two warnings” and “U may see some people getting their ass best, but u will b able to get in without

fear! Lol” are probative of his attitude towards the protesters and his intent to assault protesters. It

shows that Boone’s actions regarding L.H. were willful, and were committed with a bad purpose

or improper motive to disobey or disregard the law and his intent to deprive a protester, in this

case L.H., of his right to be free from the use of unreasonable seizure and force. See Colin J. Boone,

supra; see also Government’s Proposed Jury Instructions, at 8-9 (Doc. #279).

        s. Boone’s texts on September 20, 2017, 10:36 PM

       From                 To               St. Louis                    Body
                                               Time
 Dad               Dustin Boone            9/20/17 22:39 Crews texted me and said L[] is still in
                                                         a lot of pain and the dr will look at the
                                                         scan tomorrow. I asked if he thought I
                                                         should call L[] and he said let it play
                                                         out. He said you'll be able to see L[] in
                                                         a day or two. Did leyshock call you
                                                         outside or something
 Dad               Dustin Boone            9/20/17 22:40 You didn't call him any names or
                                                         anything did you
 Dustin Boone      Dad                     9/20/17 22:42 No I didn’t say ANYTHING out of line
                                                         or off color. Leyshock just saw me and
                                                         asked how it all even came about. We
                                                         were up by the front where nobody was
                                                         around.
 Dad               Dustin Boone            9/20/17 22:42 Well that's good

 Dad               Dustin Boone            9/20/17 22:48 You must have put a pretty good
                                                         whooping on him
 Dustin Boone      Dad                     9/20/17 22:50 Yeah, unfortunately. Not one I’m very
                                                         proud of!!


        Defendant Myers objects to these texts. Defendant Myers claims that the statement “L[] is

still in a lot of pain and the dr will look at the scan tomorrow” is hearsay and cumulative evidence

of L.H.’s injuries. (Doc. #301, at 10). These statements are not being offered for the truth of the
                                                21
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 22 of 34 PageID #: 1367




matter asserted, but to provide context to Boone’s texts that follow.


       t. Boone’s texts on September 21, 2017, 5:39 PM

     From                  To               St. Louis                     Body
                                              Time
 Dustin Boone     Scott Hubbard           9/21/17 17:39 We don’t think it will be too bad. We
                                                        have some people inside the protestors
                                                        that feed us info and they r basically
                                                        saying they r gonna March from
                                                        Keiner Plaza to the stadium. We
                                                        already told the leaders if they block
                                                        the streets they will get 1 warning then
                                                        everyone will get locked up
 Dustin Boone     Scott Hubbard           9/21/17 19:29 Here we go. Fuckin animals



       Defendants Korte and Boone object to these texts. Defendant Korte states the messages

should be excluded because their probative value is substantially outweighed by unfair prejudice

because the text messages “appear to be aimed at convincing the jury that the defendants have a

proclivity for harming protesters,” and they are not admissible under Rule 404(b) because the text

messages consist of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states

the text messages should be excluded because the texts are not intrinsic evidence, do not point to

specific intent or motive to commit an unlawful act against peaceful protesters, any probative value

is substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitute

improper character evidence. (Doc. #302, at 2-3).

       Boone’s texts are intrinsic evidence because the text pertains to his state of mind. Boone’s

text, “Here we go. Fuckin animals,” is probative of his attitude towards the protesters. It shows

that Boone’s actions regarding L.H. were willful, and were committed with a bad purpose or

improper motive to disobey or disregard the law and his intent to deprive a protester, in this case

L.H., of his right to be free from the use of unreasonable seizure and force. See Colin J. Boone,
                                                22
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 23 of 34 PageID #: 1368




supra; see also Government’s Proposed Jury Instructions, at 8-9 (Doc. #279).

       w. Boone’s text on September 23, 2017, 6:06 PM

      From                  To              St. Louis                   Body
                                              Time
 Dustin Boone     Dad, Kayla, Kelsea,     9/23/17 18:06 Did everyone see the protestors getting
                  Mom, Ashley                           FUCKED UP in the galleria???? That
                  Marie,                                was awesome!


       Defendants Korte and Boone object to this text. Defendant Korte states the message should

be excluded because its probative value is substantially outweighed by unfair prejudice because

the text message “appear[s] to be aimed at convincing the jury that the defendants have a proclivity

for harming protesters,” and it is not admissible under Rule 404(b) because the text message

consists of improper character evidence. (Doc. #298, at 12-14). Defendant Boone states the text

message should be excluded because the text is not intrinsic evidence, does not point to specific

intent or motive to commit an unlawful act against peaceful protesters, any probative value is

substantially outweighed by the unfair prejudice resulting to Defendant Boone, and constitutes

improper character evidence. (Doc. #302, at 2-3).

       Boone’s text is intrinsic evidence because the text pertains to his state of mind. Boone’s

text is probative of his attitude towards the protesters. It shows that Boone’s actions regarding L.H.

were willful, and were committed with a bad purpose or improper motive to disobey or disregard

the law and his intent to deprive a protester, in this case L.H., of his right to be free from the use

of unreasonable seizure and force. See Colin J. Boone, supra; see also Government’s Proposed

Jury Instructions, at 8-9 (Doc. #279).

       z. Boone’s texts on September 25, 2017, 5:14 PM

      From                  To               St. Louis                       Body
                                               Time

                                                 23
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 24 of 34 PageID #: 1369




 Dustin Boone     Dad                     9/25/17 17:14 In car w fucking [officer] tonight,
                                                        what’s up? I don’t even wanna speak
                                                        around this asshole
 Dad              Dustin Boone            9/25/17 17:15 Don't get involved in anything with that
                                                        guy. Did you hear anything more today
 Dustin Boone     Dad                     9/25/17 17:17 I have not, except people saying they r
                                                        hearing [the officer] busted all of his
                                                        shit and kicked him in the head. Sgt.
                                                        Manley asked him what happened in
                                                        front of Walls and myself and he
                                                        changed his story about 5 times, denied
                                                        everything, then said he smashed the
                                                        phone, then says he threw the camera
                                                        battery..... said he doesn’t remember if
                                                        he kicked him in the head or not! He’s
                                                        a joke.


        Defendants Myers and Korte object to these texts. The Government agrees to forego using

these texts. If during the course of trial, the Government believes these texts would be admissible,

the Government would seek leave of Court before attempting to introduce these texts.


        aa. Dustin Boone’s texts on September 25, 2017, 5:41 PM

       From                To               St. Louis                   Body
                                              Time
 Dustin Boone     Randy Hays              9/25/17 17:41 Heard anything today?

 Randy Hays       Dustin Boone            9/25/17 17:41 Nothing at all, how about you.

 Dustin Boone     Randy Hays              9/25/17 17:46 Just [the officer] changing his story
                                                        again...... and apparently Manley heard
                                                        a really fucked up account of events
                                                        and said he heard everyone was gonna
                                                        be forced to resign. I’m pretty
                                                        concerned right now just because it’s
                                                        all unknown.

                                                          Manley seemed to be very unhappy w
                                                          [the officer] and thought he was lying
                                                          his ass off.


                                                24
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 25 of 34 PageID #: 1370




 Randy Hays          Dustin Boone          9/25/17 17:49 That's not going to happen, they don't
                                                         have just cause to do that and can't.
                                                         Who is manly?
 Dustin Boone        Randy Hays            9/25/17 17:49 My sergeant. Came from spec ops
                                                         and now runs our little squad
 Randy Hays          Dustin Boone          9/25/17 17:51 We know what happened, we know
                                                         [the officer] is lying, it's all rumors and
                                                         shit now.


           Defendants Myers and Korte object to these texts. Defendant Myers objects that the 17:46

text is hearsay. Defendant Myers objects that the 17:51 text’s probative value is substantially

outweighed by the danger of unfair prejudice. (Doc. #301, at 11-12). Defendant Korte objects that

the statements are hearsay and cumulative to Defendant Hays’ anticipated testimony. (Doc. #298,

at 6-7).

           As stated in its Notice, Boone’s texts are intrinsic evidence and show Boone’s

consciousness of guilt because of his concern about what will happen following his assault on L.H.

Nevertheless, the Government agrees to modify the texts as shown below. If during the trial, the

Government believes these texts would be admissible, the Government would seek leave of Court

before attempting to introduce the omitted texts.

      From                    To             St. Louis                   Body
                                               Time
 Dustin Boone        Randy Hays            9/25/17 17:41 Heard anything today?

 Randy Hays          Dustin Boone          9/25/17 17:41 Nothing at all, how about you.




                                                  25
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 26 of 34 PageID #: 1371




 Dustin Boone     Randy Hays              9/25/17 17:46 Just [the officer] changing his story
                                                        again...... and apparently Manley heard
                                                        a really fucked up account of events
                                                        and said he heard everyone was gonna
                                                        be forced to resign. I’m pretty
                                                        concerned right now just because it’s
                                                        all unknown.

                                                          ...



       bb. Boone’s texts on September 25, 2017, 8:29 PM

     From                  To              St. Louis                       Body
                                             Time
 Dustin Boone     Dad                    9/25/17 20:29 Hays, a guy involved in the L[]
                                                       incident, got a call tonight from the
                                                       association saying to call Brian
                                                       Millikan tomorrow so they can get out
                                                       in front of this...... why would they not
                                                       call me and give me a heads up too???
                                                       My actions were not the same as Hays
                                                       and [another officer] but still. Nobody
                                                       knows if they called [another officer]
                                                       cuz Manley told him to leave tonight,
                                                       I’ll tell u more about that later!
 Dustin Boone     Dad                    9/25/17 20:40 I also don’t wanna day “hey I was
                                                       involved too!” If they don’t seem to
                                                       think anything of my end of it all? Or
                                                       does that not matter?


       Defendant Myers and Korte object to these texts. Defendant Myers objects that the

following statement is hearsay: “My actions were not the same as Hays and [another officer] but

still. Nobody knows if they called [another officer] cuz Manley told him to leave tonight, I’ll tell

u more about that later!” (Doc. #301, at 12). Defendant Korte objects because the redacted name

would cause the jury to speculate about the identity of the unnamed officer and is cumulative.

(Doc. #298, at 7-8).

       Bruton is not violated because the redaction does not point to a specific officer. Boone’s
                                                26
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 27 of 34 PageID #: 1372




texts are admissible under Rule 801(d)(2)(A). The Government does agree to redact “Nobody

knows if they called [another officer] cuz Manley told him to leave tonight, I’ll tell u more about

that later!” as shown below. If during the trial, the Government believes the texts would be

admissible, the Government would seek leave of Court before attempting to introduce the omitted

texts.

         From              To              St. Louis                       Body
                                             Time
 Dustin Boone      Dad                   9/25/17 20:29 Hays, a guy involved in the L[]
                                                       incident, got a call tonight from the
                                                       association saying to call Brian
                                                       Millikan tomorrow so they can get out
                                                       in front of this...... why would they not
                                                       call me and give me a heads up too???
                                                       My actions were not the same as Hays
                                                       and [another officer] but still. …


 Dustin Boone      Dad                   9/25/17 20:40 I also don’t wanna day “hey I was
                                                       involved too!” If they don’t seem to
                                                       think anything of my end of it all? Or
                                                       does that not matter?



          dd. Boone’s and Myers’ texts on October 31, 2017, at 2:32 PM

         From              To              St. Louis                       Body
                                             Time
 Dustin Boone      Christopher Myers     10/31/17         Sarge and I r out looking for shit in
                                         14:32            fountain park. He just got a call at the
                                                          station from internal affairs tho so we r
                                                          pulling over so he can make a call
                                                          back.

                                                          Kinda makes me nervous!
 [Another          Dustin Boone          10/31/17         Right! let me know what you can make
 Officer]                                14:35            out from it…
 Dustin Boone      Christopher Myers     10/31/17         I will. Where r y’all at?
                                         14:35


                                                27
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 28 of 34 PageID #: 1373




 [Another        Dustin Boone           10/31/17        On kingshighway heading ur way
 Officer]                               14:35
 Dustin Boone    Christopher Myers      10/31/17        We r on Euclid between page and dr
                                        14:36           king
 Dustin Boone    Christopher Myers      10/31/17        On the road again. Nothing concerning
                                        14:39           us.


       Defendants Myers objects to these texts. Defendant Myers objects that the texts are more

prejudicial to him than to Boone. Defendant Myers also moves to redact his name from the texts.

       Boone’s texts show consciousness of guilt because of Boone’s concern about a possible

internal affairs investigation. The Government agrees to redact Christopher Myers name as

follows:

     From                 To              St. Louis                      Body
                                            Time
 Dustin Boone    [Another Officer]      10/31/17        Sarge and I r out looking for shit in
                                        14:32           fountain park. He just got a call at the
                                                        station from internal affairs tho so we r
                                                        pulling over so he can make a call
                                                        back.

                                                        Kinda makes me nervous!
 [Another        Dustin Boone           10/31/17        Right! let me know what you can make
 Officer]                               14:35           out from it…
 Dustin Boone    [Another Officer]      10/31/17        I will. Where r y’all at?
                                        14:35
 [Another        Dustin Boone           10/31/17        On kingshighway heading ur way
 Officer]                               14:35
 Dustin Boone    [Another Officer]      10/31/17        We r on Euclid between page and dr
                                        14:36           king
 Dustin Boone    [Another Officer]      10/31/17        On the road again. Nothing concerning
                                        14:39           us.




                                              28
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 29 of 34 PageID #: 1374




        ee. Boone’s texts on November 17, 2017, 7:36 PM and 7:38 PM

 From             To                        St. Louis   Body
                                              Time
 Dustin Boone     Tim Strain              11/7/17 19:36 Yep. Mother fuckers. Dude got caught
                                                        in a dead end gangway tho..... he was
                                                        crying and bloody for making me
                                                        fucking run that far. Thanks buddy. U
                                                        good?


      From                  To              St. Louis                    Body
                                              Time
 Dustin Boone     Ashley Marie            11/7/17 19:38 We just chased a car for a shooting, got
                                                        all 4 shit heads and the gun, but I had
                                                        to run forever again and feel like shit
                                                        right now. Can’t breathe. But dude got
                                                        GOT in a dead end gangway by me and
                                                        he is NOT in good shape now



        Defendants Korte and Boone object to these texts. Defendants Korte and Boone object

stating that the texts are too remote in time and place of the arrest of L.H. (Doc. #298, at 9) (Doc.

#302, at 3).

        As stated in the Notice, Boone’s texts are admissible under Rule 404(b) because the texts

are probative of Boone’s state of mind with respect to apprehending suspects and his actions

described in the text are similar to those that occurred with L.H. The texts would be admissible for

the purpose of showing Boone’s motive and intent to assault suspects, and that his actions were

not the result of mistake or accident. See Colin J. Boone, supra.




                                                 29
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 30 of 34 PageID #: 1375




       ff. Myers’ Text on November 19, 2017, 3:51 PM

      From                   To             St. Louis                         Body
                                              Time
 Christopher       Matt Manley,          11/19/17 15:51       We had actually disengaged our
 Myers             Walls, [Another                            following when we witnessed the
                   Officer,] Andrew                           crash and at that point we activated
                   Kleffner                                   our equipment to check on the officer
                                                              and try to fuck up the bad guy

       Defendant Myers and Korte object to the text. Defendant Myers objects that the text is too

remote in time and propensity evidence. (Doc. #301, at 13). Defendant Korte also argues that the

text is too remote in time and place. (Doc. #298, at 9-10).

       As stated in the Notice, Myers’ text is admissible under Rule 404(b). The text is probative

of Myers’ state of mind with respect to apprehending suspects and his actions described in the text

are similar to those that occurred with L.H. The text would be admissible for the purpose of

showing Myers’ motive and intent to assault suspects, and that his actions were not the result of

mistake or accident. See Colin J. Boone, supra.


       gg. Myers’ texts on May 2, 2018, at 9:08 AM, and May 22, 2018, at 5:20 PM

      From                   To              St. Louis                        Body
                                               Time
 Edin []           Christopher Myers       5/2/18 9:08        We brought in 3 bodies last night but
                                                              we threw Kori 2 felonies for this prob
                                                              and then we got a tampering
 Christopher       Edin []                 5/2/18 9:09        Good stuff bud
 Myers
 Edin []           Christopher Myers       5/2/18 9:11        Appreciate it boss. I about broke my
                                                              fucking hand on a dude 2 nights ago
 Christopher       Edin []                 5/2/18 9:20        Haha employee injury report
 Myers
 Edin []           Christopher Myers       5/2/18 9:22        He turned his head after I popped him
                                                              a couple times and I punched him in
                                                              the back of the head and my hand
                                                              swelled up right away lol


                                                  30
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 31 of 34 PageID #: 1376




 Christopher    Edin []              5/2/18 9:23    Haha, the joys of nightwatch
 Myers
 Edin []        Christopher Myers    5/2/18 9:25    I think that's the last time I just bare
                                                    knuckle punch someone because my
                                                    hand hurts.
 Christopher    Edin []              5/2/18 9:25    Yea but it's fun
 Myers


      From                To           St. Louis                     Body
                                         Time
 Edin []        Christopher Myers   5/22/18 17:20   You should be proud of your boys.
                                                    Only reason the 4th caught those car
                                                    jackets cause [another officer] ran one
                                                    down and I ran down the other. 4th
                                                    lost the 3rd one
 Christopher    Edin []             5/22/18 17:22   Really, so ur good for more than just
 Myers                                              quoting RSMO's on fb huh?
 Christopher    Edin []             5/22/18 17:22   Lol
 Myers
 Edin []        Christopher Myers   5/22/18 17:22   Hahahaha I said be proud bitch

 Christopher    Edin []             5/22/18 17:23   I am proud of you guys that's why I
 Myers                                              give you shit. U know I respect the
                                                    work u guys do
 Christopher    Edin []             5/22/18 17:24   Just gotta drop the hammer on you
 Myers                                              when u talk shit
 Christopher    Edin []             5/22/18 17:24   Bitch
 Myers
 Edin []        Christopher Myers   5/22/18 17:24   I'm a young aspiring chris Myers

 Christopher    Edin []             5/22/18 17:24   Lol
 Myers
 Christopher    Edin []             5/22/18 17:24   Oh god... said no one ever
 Myers
 Edin []        Christopher Myers   5/22/18 17:25   Hit the 14 year old so hard with my
                                                    pistol across his face it flew out of my
                                                    hand lol
 Christopher    Edin []             5/22/18 17:25   Stick with me and I'll take you to the
 Myers                                              top
 Christopher    Edin []             5/22/18 17:25   Damn bro, he was 14!
 Myers


                                         31
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 32 of 34 PageID #: 1377




 Edin []           Christopher Myers      5/22/18 17:25     Yeah lol and [another officer] caught
                                                            the driver who's 19
 Christopher       Edin []                5/22/18 17:26     He just needed a stern talking too, a
 Myers                                                      friendly example of a policemen who
                                                            could be a positive figure to Jim and
                                                            bridge the gap between young
                                                            minority males and police…
 Christopher       Edin K[]               5/22/18 5:26      *him* not Jim
 Myers
 Edin []           Christopher Myers      5/22/18 17:29     Lmao yeah. Even [the] liberal
                                                            [officer] beat the shit out of his guy
                                                            with his flashlight lol
 Christopher       Edin []                5/22/18 17:31      Haha
 Myers



       Defendants Myers and Korte object to these texts. Defendant Myers objects that the event

in the text is too remote to be probative of Myers’ state of mind, motive or intent because they

occurred more than 7 months after the offense, lack relevance to Myers conduct, and their

probative value substantially outweighed by the danger of unfair prejudice. (Doc. #301, at 13-14).

Defendant Korte also argues that the texts are too remote in time and place. (Doc. #298, at 9-10).

       As stated in the Notice, Boone’s texts are admissible under Rule 404(b) because the texts

are probative of Boone’s state of mind with respect to apprehending suspects and his actions

described in the text are similar to those that occurred with L.H. Regarding the length of time and

similarity of incidents, the time period here is far less than the four-year time period permitted in

the Colin J Boone case. Nor is there any requirement that the incidents be identical. See Colin J.

Boone, supra. The texts would be admissible for the purpose of showing Boone’s motive and intent

to assault suspects, and that his actions were not the result of mistake or accident. See Colin J.

Boone, supra.

       Edin []’s texts are not being offered for the truth of the matter asserted but to supply


                                                 32
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 33 of 34 PageID #: 1378




context to Myers’ texts. For the purposes of the filing, Edin’s last name has been redacted, and an

officer’s name has been replaced with [another officer].



                                                Respectfully submitted,

                                                SAYLER A. FLEMING
                                                United States Attorney

                                                 /s/ Robert F. Livergood
                                                ROBERT F. LIVERGOOD, #35432MO
                                                CARRIE COSTANTIN #35925
                                                Assistant United States Attorneys
                                                111 S. 10th Street, Rm. 20.333
                                                St. Louis, Missouri 63102
                                                (314) 539-2200




                                                33
Case: 4:18-cr-00975-CDP Doc. #: 313 Filed: 02/26/21 Page: 34 of 34 PageID #: 1379




                                CERTIFICATE OF SERVICE

I hereby certify that on 26th of February, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon all
parties of record.

                                             /s/Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney




                                                34
